DETAILED ACTION
1.	Claims 1-9 of U.S. Application 17/151119 filed on January 16, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the source controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret the source controller as -- the controller/inverter --.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 1 and 4-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Capp et al (Capp) (U.S. PGPub No. 20050077881).
Regarding claim 1, Capp teaches (see figs. 8A and 8B below) a flywheel energy storage system for storing electrical energy (title, Abstract), 
the system comprising: a plurality of flywheels (124) (¶ 61); 
a plurality of motor/generator units (128), each motor/generator unit (128) of the plurality of motor/generator units (128) coupled to a flywheel (124) of the plurality of flywheels (124) (¶ 61); 
a plurality of controller/inverters (129), each controller/inverter (129) being electrically coupled to a motor/generator unit (128) of the plurality of motor/generator units (128) (¶ 94); 
a direct current (DC) bus (170) electrically coupled to the plurality of controller/inverters (129) and to a main inverter (172) (¶ 95 to ¶ 97); and 
a central controller (130) to control each controller/inverter (129) of the plurality of controller/inverters (129, 122) so as to set a discharge rate for each of the flywheels (124) when its motor/generator unit (128) is operating in a discharge mode, and to increase a voltage level of a voltage signal generated by that motor/generator unit (128) when operating in the discharge mode and fed into the DC bus (170) (¶ 6; ¶ 69; ¶ 75; ¶ 76; ¶ 78; ¶ 83 to ¶ 86; ¶ 99; ¶ 121).

    PNG
    media_image1.png
    535
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    775
    media_image2.png
    Greyscale

Regarding claim 4/1, Capp teaches (see figs. 8A and 8B above) the central controller (130) is configured to control a controller/inverter (129) of said plurality of controller/inverters (129) to operate in a discharge mode while concurrently controlling another controller/inverter (129) of said plurality of controller/inverters (129) to operate in a charge mode (¶ 89).
Regarding claim 5/1, Capp teaches (see figs. 8A and 8B above) wherein the main inverter (172) is coupled to the DC bus (170) and to an alternating current power grid (see annotated fig. 8A above) (¶ 95 to ¶ 97).
Regarding claim 6/1, Capp teaches (see figs. 8A and 8B above) the DC bus (170) comprises a constant voltage DC bus (¶ 93; ¶ 95 to ¶ 97).
Regarding claim 7/1, Capp teaches (see figs. 8A and 8B above) the DC bus (170) is a high voltage DC bus operating at a voltage of at least 400V (¶ 93; ¶ 95 to ¶ 97).
Regarding claim 8/7/1, Capp teaches (see figs. 8A and 8B above) wherein an operating voltage of the high voltage DC bus (170) is between 400V and 1000V (¶ 93; ¶ 95 to ¶ 97).
Regarding claim 9/8/7/1 (as best understood see 112b rejection above), Cap teaches (see figs. 8A and 8B above) the source controller (129, 122) is in communication with the central controller (130) (¶ 68 to ¶ 70; ¶ 87).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capp in view of Gabrys (U.S. Patent No. 7411325).
	Regarding claim 2/1, Capp teaches the device of claim 1 but does not explicitly teach a controller/inverter of said plurality of controller/inverter comprises a bridge circuit and a pulse-width modulation controller.
	However, Gabrys teaches a controller/inverter (103) of said plurality of controller/inverter (103) comprises a bridge circuit and a pulse-width modulation controller (106) (fig. 5; Abstract; col. 6: 14-48) in order to provide increased efficiency at low costs (Gabrys, col. 1: 25-35).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the device of Capp and provide a controller/inverter of said plurality of controller/inverter comprises a bridge circuit and a pulse-width modulation controller as taught by Gabrys in order to provide increased efficiency at low costs (Gabrys, col. 1: 25-35).
	Regarding claim 3/2/1, Capp in view of Gabrys teaches the device of claim 2 but does not explicitly teach the pulse-width modulation controller comprises an H-bridge circuit and a pulse-width modulation circuit.
	However, Gabrys further teaches the pulse-width modulation controller comprises an H-bridge circuit and a pulse-width modulation circuit (106) (fig. 5; Abstract; col. 6: 14-48) in order to provide increased efficiency at low costs (Gabrys, col. 1: 25-35).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to further modify the device of Capp in view of Gabrys and provide the pulse-width modulation controller comprises an H-bridge circuit and a pulse-width modulation circuit as further taught by Gabrys in order to provide increased efficiency at low costs (Gabrys, col. 1: 25-35).
Conclusion
9.	This is a continuation of applicant's earlier Application No. 16/353064.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Smay (U.S. Patent No. 5611505) teaches a system for providing energy storage, attitude steering, and momentum management of a spacecraft is shown using a pair of gimbaled flywheels. Two flywheels are positioned with spin axes nominally co-aligned along the spacecraft pitch axis and are spun in opposite or the same direction at differential or equal speeds to store spacecraft momentum as desired. Angular momentum can be tilted from the normal alignment with respect to the spacecraft body. This system will reduce the weight of conventional spacecraft and also reduce the cost.
Grayer (U.S. Patent No. 5568023) teaches a shared process control system for a power train of a hybrid electric vehicle operating responsive to operation of an accelerator pedal and a brake pedal and including a gas turbine powering a first motor-generator, a flywheel powering a second motor-generator, and a traction third motor-generator operatively coupled for selectively driving and being driven by vehicle wheels, each of the first, the second and the third motor-generators being commonly connected to a high voltage bus via respective rectifier-inverters controlled by a single controller, the control system is operated by a method including steps for operating of accelerator pedal to produce a substantially instantaneous increase in output torque with an increase in load on the bus by the traction motor to thereby produce a voltage drop, initiating increased power output from the flywheel motor-generator in response to the voltage drop to hold up bus voltage, thereby decreasing flywheel shaft speed, and subsequently producing a proportional increase in speed of the gas turbine in response to the decreasing shaft speed to thereby cause increased flow of fuel to the gas turbine so as to permit an increase in voltage provided by the first motor generator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834